

116 HR 5635 IH: Virtual Currency Tax Fairness Act of 2020
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5635IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Ms. DelBene (for herself, Mr. Schweikert, Mr. Soto, and Mr. Emmer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income gain from disposition of
			 virtual currency in a personal transaction.
	
 1.Short titleThis Act may be cited as the Virtual Currency Tax Fairness Act of 2020. 2.Virtual currency (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139F the following new section:
				
					139G.Gain from disposition of virtual currency
 (a)In generalGross income of an individual shall not include gain, by reason of changes in exchange rates, from the disposition of virtual currency in a personal transaction (as such term is defined in section 988(e)). The preceding sentence shall not apply if the gain which would otherwise be recognized on the transaction exceeds $200.
 (b)Virtual currencyFor purposes of this section, the term virtual currency means a digital representation of value that is used as a medium of exchange and is not otherwise currency under section 988..
 (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139F the following new item:
				
					
						Sec. 139G. Gain from disposition of virtual currency..
 (c)Reporting of gains or lossesThe Secretary shall issue regulations providing for information returns on virtual currency transactions for which gain or loss is recognized.
 (d)Effective dateThe amendments made by this section shall apply with respect to transactions entered into after December 31, 2019.
			